DETAILED ACTION
Claims 1-20 (filed 06/22/2020) have been considered in this action.  Claims 1-20 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0036] contains a typographical error in that “The parameters may be measured by the preprocess sensors 114 and our calculated based on one or more sensed measurements.” Should be written “The parameters may be measured by the preprocess sensors 114 and are calculated based on one or more sensed measurements”
Paragraph [0043] contains a typographical error in that “The edge computing device is communicably coupled to the exchanges information with the stamping analytics system via the communication network(s) 124 and may be part of the process control system 122” should be written “The edge computing device is communicably coupled to exchange information with the stamping analytics system via the communication network(s) 124 and may be part of the process control system 122”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 each contain a form of the limitation “the one or more material parameters includes mechanical properties such as ... strain, a friction coefficient...” according to claims 1 and 2, the material parameters are forms of the plurality of parameters which are limited by claim 1 to “measuring a plurality of parameters of the stamping process”.  Based upon the provided disclosure, strain and fiction coefficient are not measured parameters, but determined parameters.  As noted by the applicant “[0036] Parameters such as, but not limited to, the friction coefficient and strain is determined based on other parameters. For example, the friction coefficient is determined based on roughness of the material and amount of lubrication applied to the material. In another example, the strain is determined based on yield stress and tensile stress”.  It is therefore unclear that all parameters, including the strain and friction are measured parameters, as the specification indicates that these are determined (i.e. calculated) parameters that are based on measurements of other parameters.  In other words, the claim language is seemingly in contradiction to the original disclosure, because strain and friction coefficient are not measured parameters, as measured parameters are those which come from a measurement, most often via a sensor, but determined parameters are not measured, but determined.  For the sake of compact prosecution, the examiner shall consider that strain and friction coefficient do not have to be measured parameters, but can be determined parameters that are acquired through some means other than measurement.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 3 and 12 both contain a form of the limitation “of the one or more material parameters includes mechanical properties such as yield stress, tensile stress, strain, a friction coefficient, a strain hardening exponent, or a combination thereof”.  For the sake of compact prosecution, the examiner shall consider the material parameters listed to be a non-limiting list of what a person having ordinary skill would consider a material parameter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (“Improved Part Quality in Stamping Using Multi-Input Multi-Output (MIMO) Process Control”, hereinafter Lim).

In regards to Claim 1, Lim discloses “A method for forming a stamped component from a blank material with an industrial stamping machine during a stamping process, the method comprising” ([page 5570 col 1] A stamped part is made by placing a sheet of metal between an upper die (or punch) and a lower die, which are geometric negatives of each other, and then stamping the sheet of metal using a press. Fig. 1 shows a schematic of a simplified stamping process. The basic components are a punch, die, and a set of blank holders (or binders) which may, or may not, include drawbeads around the edges of the dies. The punch draws the sheet metal blank to form the desired shape while the blank holder controls the flow of sheet metal into the die cavity. Some process variables are shown in this figure: Fp is the punch force, ls is the draw-in, h is the punch stroke, Fb is the binder force, and Fr is the restraining force within the blank.[page 5571 col 1] The focus of this paper is to present a systematic approach to the design and implementation of a MIMO stamping process controller based on complex-geometry parts. The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes). The MIMO controller uses data obtained from four punch force sensors at the 4 corners of the press for a complex-geometry part (e.g., a double-door of a pick-up truck)) “measuring a plurality of parameters of the stamping process, wherein the parameters are provided as variables of the stamping process” ([page 5571 col 1] The focus of this paper is to present a systematic approach to the design and implementation of a MIMO stamping process controller based on complex-geometry parts. The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes). The MIMO controller uses data obtained from four punch force sensors at the 4 corners of the press for a complex-geometry part (e.g., a double-door of a pick-up truck). [page 5571 col 2] The punch force at the four corners of the press is measured using full-bridge strain gauges, which are attached to the surface of the four punch-supporting beams on the press (see Fig. 2b). The real-time system plays a key role in controlling the system operation and acquiring the measured data from the sensors. The experimental conditions are given in Table I.....Process control is used to ensure that a measurable process variable (i.e., punch force) follows a reference trajectory by manipulating the binder force (see Fig. 3). To implement the process control, a process controller and reference trajectory are required after the monitored process variable (punch force) is selected. The process controller generates reference commands for the machine controller which ensures that the hydraulic actuators provide the desired binder forces, as shown in Fig. 3. For MIMO process control, four reference (or desired) punch force trajectories are determined experimentally by experienced operators. Then, process control is used to make the measured punch forces track these reference punch force trajectories under different lubrication and material property conditions. Thus, process control improves consistency in geometric dimensions and part quality, despite variations in lubrication and material property; Table 1 shows various measured properties including blank size (length, width height) and lubrication amount in addition of the measured 4 force outputs) “analyzing, by a stamping process model, the plurality of parameters to adjust the stamping process for the blank material” (Fig. 3 and 4 and  [page 5571 col 1] The control-design model of the process must be simple, yet accurate enough to capture the characteristic relationship between the blank holder force and the punch force. A
process model mathematically describes the relationship between the binder (or blank holder) force and the punch force, assuming that the punch force generation is a function of the blank holder force; see, for example, where such a model was developed for a single-input single-output (SISO) process and without explicit consideration of the material draw-in during forming [15]. Other researchers have developed sheet metal stamping models based on material flow data from experiments taking into account the local strain [6], [22] and [23]....First, the structures of the process models are shown in Eq. (1) and (2) respectively; one provides the relationship between the actual blank holder force (Fb,act) as an input and the actual punch force (Fp,act) as an output, the other provides the whole system structure (Gtotal) which has the relationship between the reference blank holder force (Fb,act) as an input and the filtered punch force (Fp,fil) as an output; [page 5572 col 2] For the MIMO system given by the block-diagonal form in Eq. (3), four SIMO proportional plus integral (PI) controllers are implemented using Simulink/Real-Time Workshop® in the experimental system. The block diagram of the SIMO process controller is shown in Fig. 4. The fourth-order linear model, given by a 3 × 1 vector for each single punch force plant output, can be used to design the controller gains, which are given by a 1 × 3 vector for each punch force measurement. To design the PI controller based on the MISO perturbed process model, five steps are followed: Step 1: Determine PI control gains based on a linear process model by using the root-locus design method.) “defining, by the stamping process model, a control parameter of the industrial stamping machine for the blank material” ([page 5572 col 2] For the MIMO system given by the block-diagonal form in Eq. (3), four SIMO proportional plus integral (PI) controllers are implemented using Simulink/Real-Time Workshop® in the experimental system. The block diagram of the SIMO process controller is shown in Fig. 4. The fourth-order linear model, given by a 3 × 1 vector for each single punch force plant output, can be used to design the controller gains, which are given by a 1 × 3 vector for each punch force measurement. To design the PI controller based on the MISO perturbed process model, five steps are followed: Step 1: Determine PI control gains based on a linear
process model by using the root-locus design method... Step 4: Perform simulations based on three cases of PI controller parameters, with experimentally determined reference punch forces. This step is used to assess the tracking performance of the controller while ensuring that the control signals meet the binder force saturation constraints; [page 5573 col 1] Simulation is used to validate the performance of the proposed PI process controller based on the linear  perturbed process model given in equations (1) and (2). The simulation models use the perturbed binder forces (δFb) as inputs, the perturbed punch force (δFp) as an output, and the perturbed punch force (δFp,ref) as the reference. The perturbations are with respect to baseline binder force inputs. The total simulated punch force (Fp), reference punch force (Fp,ref) and binder forces (Fb), shown in Fig. 4...The MIMO process controller adjusts the binder forces, which have been initially commanded to a constant value of 16 tons, to track the reference punch force trajectories. Thus, the MIMO process control corrects the defects by appropriately regulating the material flow. This indicates that the MIMO process controller works well) “and stamping the blank material with the industrial stamping machine based on the defined control parameter to form the stamped component” ([page 5573 col 2] Experimental results for one of four punch force outputs (i.e., Fp1), using the  MIMO PI process controller and the reference punch force trajectory, is shown in Fig. 8. Consequently, Fig. 9 shows the effect of binder force control on part quality for a double-door with complex geometry made from a tailor-welded blank; Firstly, Fig. 9b shows that wrinkling occurs when the binder forces for all 12 actuators are commanded to the constant baseline value of 8 tons. Secondly, Fig. 9c shows that a split occurs when the binder forces for all 12 actuators are commanded to a constant value of 16 tons. Finally, Fig. 9a shows that MIMO process control eliminates these defects).

In regards to Claim 2, Lim discloses “The method of Claim 1, wherein the plurality of parameters includes one or more blank parameters, one or more material parameters, one or more process parameters, or a combination thereof” ([page 5571 col 1] The focus of this paper is to present a systematic approach to the design and implementation of a MIMO stamping process controller based on complex-geometry parts. The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes). The MIMO controller uses data obtained from four punch force sensors at the 4 corners of the press for a complex-geometry part (e.g., a double-door of a pick-up truck). This paper is based upon original experiments performed with a novel system for binder force control in the stamping process, using 12 hydraulic actuators....The material flow is controlled by a set of binders with 12 hydraulic actuators. The punch force at the four corners of the press is measured using full-bridge strain gauges, which are attached to the surface of the four punch-supporting beams on the press (see Fig. 2b). The real-time system plays a key role in controlling the system operation and acquiring the measured data from the sensors. The experimental conditions are given in Table I) “wherein: the one or more blank parameters is indicative of physical characteristics of the blank material” (Table 1 shows blank parameters including dimensions of blank) “the one or more material parameters is indicative of material characteristics of the blank material” (Table 1 shows material type and strain type sensors) “and the one or more process parameters is indicative of an additive process prior to stamping of the blank material, identified variables of the industrial stamping machine, or a combination thereof” (Table 1 shows lubrication amount).

In regards to Claim 3, Lim discloses “The method of Claim 2, wherein: the one or more blank parameters includes a blank width, a blank thickness, a blank length, or a combination thereof” (Table 1 shows blank parameters, including thickness, width and length) “the one or more material parameters includes mechanical properties such as yield stress, tensile stress, strain, a friction coefficient, a strain hardening exponent, or a combination thereof” (Table 1 shows strain; [page 5571 col 1] The focus of this paper is to present a systematic approach to the design and implementation of a MIMO stamping process controller based on complex-geometry parts. The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes). The MIMO controller uses data obtained from four punch force sensors at the 4 corners of the press for a complex-geometry part (e.g., a double-door of a pick-up truck). This paper is based upon original experiments performed with a novel system for binder force control in the stamping process, using 12 hydraulic actuators) “and the one or more process parameters is indicative of an additive process prior to stamping of the blank material, identified variables of the industrial stamping machine, or a combination thereof” (Table 1 shows lubrication amount (additive process prior to stamping)).

In regards to Claim 8, Lim discloses “The method of Claim 1, wherein the control parameter includes a cushion tonnage, die travel, speed, draw cushion, or a combination thereof” ([page 5571 col 2] Process control is used to ensure that a measurable process variable (i.e., punch force) follows a reference trajectory by manipulating the binder force (see Fig. 3). To implement the process control, a process controller and reference trajectory are required after the monitored process variable (punch force) is selected. The process controller generates reference commands for the machine controller which ensures that the hydraulic actuators provide the desired binder forces, as shown in Fig. 3; wherein binder force is considered a cushion tonnage, as tonnage is a measurement of force (weight in tons); Table 1 shows travel speed as a variable).

In regards to Claim 10, Lim discloses “A stamping system for stamping a blank material to provide a stamped component, the stamping system comprising: an industrial stamping machine operable to perform a stamping process on a blank material;” ([page 5570 col 1] A stamped part is made by placing a sheet of metal between an upper die (or punch) and a lower die, which are geometric negatives of each other, and then stamping the sheet of metal using a press. Fig. 1 shows a schematic of a simplified stamping process. The basic components are a punch, die, and a set of blank holders (or binders) which may, or may not, include drawbeads around the edges of the dies. The punch draws the sheet metal blank to form the desired shape while the blank holder controls the flow of sheet metal into the die cavity. Some process variables are shown in this figure: Fp is the punch force, ls is the draw-in, h is the punch stroke, Fb is the binder force, and Fr is the restraining force within the blank.[page 5571 col 1] The focus of this paper is to present a systematic approach to the design and implementation of a MIMO stamping process controller based on complex-geometry parts. The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes). The MIMO controller uses data obtained from four punch force sensors at the 4 corners of the press for a complex-geometry part (e.g., a double-door of a pick-up truck)) “a plurality of sensors disposed to measure a plurality of parameters prior to the stamping process by the industrial stamping machine, wherein the plurality of parameters are provided as variables of the stamping process;” ([page 5571 col 1] The focus of this paper is to present a systematic approach to the design and implementation of a MIMO stamping process controller based on complex-geometry parts. The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes). The MIMO controller uses data obtained from four punch force sensors at the 4 corners of the press for a complex-geometry part (e.g., a double-door of a pick-up truck). [page 5571 col 2] The punch force at the four corners of the press is measured using full-bridge strain gauges, which are attached to the surface of the four punch-supporting beams on the press (see Fig. 2b). The real-time system plays a key role in controlling the system operation and acquiring the measured data from the sensors. The experimental conditions are given in Table I.....Process control is used to ensure that a measurable process variable (i.e., punch force) follows a reference trajectory by manipulating the binder force (see Fig. 3). To implement the process control, a process controller and reference trajectory are required after the monitored process variable (punch force) is selected. The process controller generates reference commands for the machine controller which ensures that the hydraulic actuators provide the desired binder forces, as shown in Fig. 3. For MIMO process control, four reference (or desired) punch force trajectories are determined experimentally by experienced operators. Then, process control is used to make the measured punch forces track these reference punch force trajectories under different lubrication and material property conditions. Thus, process control improves consistency in geometric dimensions and part quality, despite variations in lubrication and material property; Table 1 shows various measured properties including blank size (length, width height) and lubrication amount in addition of the measured 4 force outputs) “and a process control system configured to define a control parameter of the industrial stamping machine for the blank material based on the plurality of parameters and a stamping process model	” (Fig. 3 and 4 and  [page 5571 col 1] The control-design model of the process must be simple, yet accurate enough to capture the characteristic relationship between the blank holder force and the punch force. A
process model mathematically describes the relationship between the binder (or blank holder) force and the punch force, assuming that the punch force generation is a function of the blank holder force; see, for example, where such a model was developed for a single-input single-output (SISO) process and without explicit consideration of the material draw-in during forming [15]. Other researchers have developed sheet metal stamping models based on material flow data from experiments taking into account the local strain [6], [22] and [23]....First, the structures of the process models are shown in Eq. (1) and (2) respectively; one provides the relationship between the actual blank holder force (Fb,act) as an input and the actual punch force (Fp,act) as an output, the other provides the whole system structure (Gtotal) which has the relationship between the reference blank holder force (Fb,act) as an input and the filtered punch force (Fp,fil) as an output; [page 5572 col 2] For the MIMO system given by the block-diagonal form in Eq. (3), four SIMO proportional plus integral (PI) controllers are implemented using Simulink/Real-Time Workshop® in the experimental system. The block diagram of the SIMO process controller is shown in Fig. 4. The fourth-order linear model, given by a 3 × 1 vector for each single punch force plant output, can be used to design the controller gains, which are given by a 1 × 3 vector for each punch force measurement. To design the PI controller based on the MISO perturbed process model, five steps are followed: Step 1: Determine PI control gains based on a linear process model by using the root-locus design method; [page 5572 col 2] For the MIMO system given by the block-diagonal form in Eq. (3), four SIMO proportional plus integral (PI) controllers are implemented using Simulink/Real-Time Workshop® in the experimental system. The block diagram of the SIMO process controller is shown in Fig. 4. The fourth-order linear model, given by a 3 × 1 vector for each single punch force plant output, can be used to design the controller gains, which are given by a 1 × 3 vector for each punch force measurement. To design the PI controller based on the MISO perturbed process model, five steps are followed: Step 1: Determine PI control gains based on a linear process model by using the root-locus design method... Step 4: Perform simulations based on three cases of PI controller parameters, with experimentally determined reference punch forces. This step is used to assess the tracking performance of the controller while ensuring that the control signals meet the binder force saturation constraints; [page 5573 col 1] Simulation is used to validate the performance of the proposed PI process controller based on the linear  perturbed process model given in equations (1) and (2). The simulation models use the perturbed binder forces (δFb) as inputs, the perturbed punch force (δFp) as an output, and the perturbed punch force (δFp,ref) as the reference. The perturbations are with respect to baseline binder force inputs. The total simulated punch force (Fp), reference punch force (Fp,ref) and binder forces (Fb), shown in Fig. 4...The MIMO process controller adjusts the binder forces, which have been initially commanded to a constant value of 16 tons, to track the reference punch force trajectories. Thus, the MIMO process control corrects the defects by appropriately regulating the material flow. This indicates that the MIMO process controller works well) “wherein the industrial stamping machine performs the stamping process based on the defined control parameter.” ([page 5573 col 2] Experimental results for one of four punch force outputs (i.e., Fp1), using the  MIMO PI process controller and the reference punch force trajectory, is shown in Fig. 8. Consequently, Fig. 9 shows the effect of binder force control on part quality for a double-door with complex geometry made from a tailor-welded blank; Firstly, Fig. 9b shows that wrinkling occurs when the binder forces for all 12 actuators are commanded to the constant baseline value of 8 tons. Secondly, Fig. 9c shows that a split occurs when the binder forces for all 12 actuators are commanded to a constant value of 16 tons. Finally, Fig. 9a shows that MIMO process control eliminates these defects).

In regards to Claim 11, Lim discloses “The stamping system of Claim 10, wherein the plurality of parameters includes one or more blank parameters, one or more material parameters, one or more process parameters, or a combination thereof” ([page 5571 col 1] The focus of this paper is to present a systematic approach to the design and implementation of a MIMO stamping process controller based on complex-geometry parts. The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes). The MIMO controller uses data obtained from four punch force sensors at the 4 corners of the press for a complex-geometry part (e.g., a double-door of a pick-up truck). This paper is based upon original experiments performed with a novel system for binder force control in the stamping process, using 12 hydraulic actuators....The material flow is controlled by a set of binders with 12 hydraulic actuators. The punch force at the four corners of the press is measured using full-bridge strain gauges, which are attached to the surface of the four punch-supporting beams on the press (see Fig. 2b). The real-time system plays a key role in controlling the system operation and acquiring the measured data from the sensors. The experimental conditions are given in Table I) “the one or more blank parameters is indicative of physical characteristics of the blank material;” (Table 1 shows blank parameters including dimensions of blank) “the one or more material parameters is indicative of material characteristics of the blank material;” (Table 1 shows material type and strain type sensors) “and the one or more process parameters is indicative of an additive process prior to stamping of the blank material, identified variables of the industrial stamping machine, or a combination thereof” (Table 1 shows lubrication amount).

In regards to Claim 12, Lim discloses “The stamping system of Claim 11, wherein: the one or more blank parameters includes a blank width, a blank thickness, a blank length, or a combination thereof;” (Table 1 shows blank parameters, including thickness, width and length) “the one or more material parameters includes mechanical properties such as yield stress, tensile stress, strain, a friction coefficient, a strain hardening exponent, or a combination thereof;” (Table 1 shows strain; [page 5571 col 1] The focus of this paper is to present a systematic approach to the design and implementation of a MIMO stamping process controller based on complex-geometry parts. The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes). The MIMO controller uses data obtained from four punch force sensors at the 4 corners of the press for a complex-geometry part (e.g., a double-door of a pick-up truck). This paper is based upon original experiments performed with a novel system for binder force control in the stamping process, using 12 hydraulic actuators) “and the one or more process parameters includes amount of lubrication applied to the blank material, a friction coefficient of dies within the industrial stamping machine, a surface roughness of the dies, or a combination thereof” (Table 1 shows lubrication amount (additive process prior to stamping)).

In regards to Claim 17, Lim discloses “The stamping system of Claim 10, wherein the control parameter includes a cushion tonnage, die travel, speed, draw cushion, or a combination thereof.” ([page 5571 col 2] Process control is used to ensure that a measurable process variable (i.e., punch force) follows a reference trajectory by manipulating the binder force (see Fig. 3). To implement the process control, a process controller and reference trajectory are required after the monitored process variable (punch force) is selected. The process controller generates reference commands for the machine controller which ensures that the hydraulic actuators provide the desired binder forces, as shown in Fig. 3; wherein binder force is considered a cushion tonnage, as tonnage is a measurement of force (weight in tons); Table 1 shows travel speed as a variable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Mongiello et al. (EP 3608743, hereinafter Mongiello).

In regards to Claim 4, Lim teaches the method of forming a stamped product using a stamping machine as incorporated by claim 1 above.
Lim fails to teach “The method of Claim 1 further comprising: measuring a post stamping characteristic of the stamped component; and analyzing the plurality of parameters and the post stamping characteristic to modify the stamping process model”.
Mongiello teaches “The method of Claim 1 further comprising: measuring a post stamping characteristic of the stamped component; and analyzing the plurality of parameters and the post stamping characteristic to modify the stamping process model” ([0014] An arrangement for controlling the process of pressing sheets, in particular of metal sheet, comprising: process sensors, associated with elements of equipment for pressing sheets, for measuring process parameters - that is physical quantities associated with the process of pressing sheets; a digital model of the process of pressing sheets configured for digital recreation of said process of pressing sheets; an electronic control unit communicating with said digital model and connected to said process sensors and configured to receive measurement results from said process sensors, which according to the invention is characterised by comprising wear sensors, associated with elements of equipment for pressing sheets for measuring wear parameters - that is physical quantities associated with the wear of equipment for pressing sheets, while the electronic control unit is connected to said wear sensors and configured to receive measurement results from said wear sensors, the digital model of the process of pressing sheets comprises process parameters and wear parameters, and moreover, the electronic control unit is configured and programmed to: collecting data on the pressing process, including process parameters and wear parameters, processing the process parameters and wear parameters by means of the digital model, determining data on the status of the pressing process and comparing it to data corresponding to nominal process conditions in order to determine deviation of the progress of the pressing process from the nominal progress; analysing the data in order to provide improvement of the digital model; correcting the pressing process parameters in order to minimise deviations of the progress of the pressing process from the nominal progress; analysing the data in order to predict maintenance or repair of the equipment for pressing sheets).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that takes in measured values and uses a process model to define parameters for the stamping process so as to stamp a product using the defined parameters as taught by Lim, with a system that takes in measured process values and a post stamping characteristic of a stamped product to modify the process model so as to improve the stamping characteristics based upon determined wear of the stamping machine because it would gain the stated benefit noted by Mongiello of “[0013] would allow better control of this process and product quality, and also allow predicting the necessity of maintenance or repair of the equipment for pressing sheets”.  By combining these elements, it can be considered taking the known system that takes in post stamping characteristics of the stamped product and measurements of the stamping process to improve a stamping process model, and incorporating these features into the stamping system that takes in measurements and defines a process model to define parameters for the stamping machine by improving the process model through analysis of the post stamping characteristics and the measurements to define a more accurate model of the stamping machine throughout its lifetime by modeling the wear of the stamping machine so as to more accurately reflect the conditions of the stamping machine.

Claims 5, 14 and 19-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1 and 10 above, and further in view of Mehta et al. (US 20090105855, hereinafter Mehta).

In regards to Claim 5, Lim teaches the method of forming a stamped product using a stamping machine as incorporated by claim 1 above.
Lim further teaches “The method of Claim 1 further comprises defining the stamping process model, wherein defining the stamping process model further comprises:... defining a mathematical association between the plurality of historical parameters and the historical control parameters; and generating the stamping process model based on the defined mathematical association” ([page 5572 col 1] A process model mathematically describes the relationship between the binder (or blank holder) force and the punch force, assuming that the punch force generation is a function of the blank holder force; see, for example, where such a model was developed for a single-input single-output (SISO) process and without explicit consideration of the material draw-in during forming [15]... First, the structures of the process models are shown in Eq. (1) and (2) respectively; one provides the relationship between the actual blank holder force (Fb,act) as an input and the actual punch force (Fp,act) as an output, the other provides the whole system structure (Gtotal) which has the relationship between the reference blank holder force (Fb,act) as an input and the filtered punch force (Fp,fil) as an output.... where Gm and Gf represent machine control model (i.e., hydraulic actuator dynamics) and low-pass filter model respectively in experiments. The parameters of these models are obtained from experimental data using the least-squares system identification technique. Furthermore, these models are validated by generating punch force outputs from desired binder force inputs, and comparing them with the directly measured desired punch force outputs).
Lim fails to teach “... providing a datastore having a plurality of historical parameters and a plurality of historical control parameters for the plurality of historical parameters...”. 
Mehta teaches “The method of Claim 1 further comprises defining the stamping process model, wherein defining the stamping process model further comprises: providing a datastore having a plurality of historical parameters and a plurality of historical control parameters for the plurality of historical parameters” ([0040] Referring now to FIG. 1, a process control system 10 includes a process controller 11 connected to a data historian 12 and to one or more host workstations or computers 13 (which may be any type of personal computers, workstations, etc.), each having a display screen 14. The controller 11 is also connected to field devices 15-22 via input/output (I/O) cards 26 and 28. The data historian 12 may be any desired type of data collection unit having any desired type of memory and any desired or known software, hardware or firmware for storing data. The data historian 12 may be separate from (as illustrated in FIG. 1) or a part of one of the workstations 13; [0046] In accordance with some embodiments of the disclosed technique, parameter values and other operating condition data are passed from the control modules 50, 52 and 54 to a data collection function 58 of a model identification routine or module 60. Generally speaking, the parameter values and other operating condition data are made available (or otherwise communicated) during execution of the control modules 50, 52 and 54 and function blocks thereof. Because such execution is rather continuous during the scheduled process control activities, the communication of the parameter values and other operating condition data may also be continuous. [0061] With reference now to FIG. 3, a user of one of the workstations 13 may initiate the creation of a process model by selecting real-time or historical data provided via a tuning or other application 70 implemented on the workstation 13. Such user-initiated process model creation may be in addition to the processing described in connection with FIG. 2. In fact, in the exemplary embodiment shown in FIG. 3, the controller 11 to which the model created by the tuning application 70 is passed also includes the model identification routine 60 and its constituent parts, i.e., the data collection function 58, the model calculation routine 66, etc) “defining a mathematical association between the plurality of historical parameters and the historical control parameters;” ([0036] Where the control loop is implementing an adaptive control scheme (e.g., an adaptive PID control), then the process model history may indicate whether adaptive control is appropriate for the current operating conditions or, more generally, for the control loop itself. Conversely, the process model history for a non-adaptive control loop may also indicate that an adaptive control scheme may be beneficial) “and generating the stamping process model based on the defined mathematical association” ([0037] In some cases, the process models may be identified (e.g., generated) by a routine embedded in the process controller implementing the control routines. To this end, the controller may be triggered by process changes to store process control data to support the generation of the process model(s). Process changes or other events that act as triggers may include a set point change, a perturbation automatically injected in the controller output, or any other change to the open or closed control loop. In these and other ways, a process model identification routine may be continuously implemented by the controller (or other element(s) of the system) to capture the process control data throughout day-to-day operation. Furthermore, the process models may thus be identified automatically upon the detection of the process change (or other trigger event), with all of the calculations occurring in the background while the process remains on-line). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that defines a mathematical association between historical process parameters and historical process measurements to generate a process model that corresponds to that mathematical association as taught by Lim, with the use of a datastore for storing a plurality of historical process parameters and historical process measurements so that mathematical associations between the two can be used to generate a process model as taught by Mehta because such hardware is implied by Lim when Lim says that experimentally these measurements and desired controlled outputs are utilized to determine the process model, thus the datastore of Mehta could be used to provide the storage necessary to store the experimental results of Lim for generating the process model.  By combining these elements, it can be considered taking the known system that takes experimental results of process measurements and control parameters to define a mathematical relationship between them as a process model for generating the control parameters and improving it by incorporating the datastore that stores the experimental results in a known way to achieve predictable results.

In regards to Claim 14, Lim teaches the system for forming a stamped product using a stamping machine as incorporated by claim 10 above.
Lim further teaches “The stamping system of Claim 10 further comprising... wherein the process control system is configured to define a mathematical association between the plurality of historical parameters and the historical control parameters and generate the stamping process model based on the mathematical association” ([page 5572 col 1] A process model mathematically describes the relationship between the binder (or blank holder) force and the punch force, assuming that the punch force generation is a function of the blank holder force; see, for example, where such a model was developed for a single-input single-output (SISO) process and without explicit consideration of the material draw-in during forming [15]... First, the structures of the process models are shown in Eq. (1) and (2) respectively; one provides the relationship between the actual blank holder force (Fb,act) as an input and the actual punch force (Fp,act) as an output, the other provides the whole system structure (Gtotal) which has the relationship between the reference blank holder force (Fb,act) as an input and the filtered punch force (Fp,fil) as an output.... where Gm and Gf represent machine control model (i.e., hydraulic actuator dynamics) and low-pass filter model respectively in experiments. The parameters of these models are obtained from experimental data using the least-squares system identification technique. Furthermore, these models are validated by generating punch force outputs from desired binder force inputs, and comparing them with the directly measured desired punch force outputs).
Lim fails to teach “... a datastore storing a plurality of historical parameters and a plurality of historical control parameters for the plurality of historical parameters...”. 
Mehta teaches “The stamping system of Claim 10 further comprising a datastore storing a plurality of historical parameters and a plurality of historical control parameters for the plurality of historical parameters” ([0040] Referring now to FIG. 1, a process control system 10 includes a process controller 11 connected to a data historian 12 and to one or more host workstations or computers 13 (which may be any type of personal computers, workstations, etc.), each having a display screen 14. The controller 11 is also connected to field devices 15-22 via input/output (I/O) cards 26 and 28. The data historian 12 may be any desired type of data collection unit having any desired type of memory and any desired or known software, hardware or firmware for storing data. The data historian 12 may be separate from (as illustrated in FIG. 1) or a part of one of the workstations 13; [0046] In accordance with some embodiments of the disclosed technique, parameter values and other operating condition data are passed from the control modules 50, 52 and 54 to a data collection function 58 of a model identification routine or module 60. Generally speaking, the parameter values and other operating condition data are made available (or otherwise communicated) during execution of the control modules 50, 52 and 54 and function blocks thereof. Because such execution is rather continuous during the scheduled process control activities, the communication of the parameter values and other operating condition data may also be continuous. [0061] With reference now to FIG. 3, a user of one of the workstations 13 may initiate the creation of a process model by selecting real-time or historical data provided via a tuning or other application 70 implemented on the workstation 13. Such user-initiated process model creation may be in addition to the processing described in connection with FIG. 2. In fact, in the exemplary embodiment shown in FIG. 3, the controller 11 to which the model created by the tuning application 70 is passed also includes the model identification routine 60 and its constituent parts, i.e., the data collection function 58, the model calculation routine 66, etc) “wherein the process control system is configured to define a mathematical association between the plurality of historical parameters and the historical control parameters” ([0036] Where the control loop is implementing an adaptive control scheme (e.g., an adaptive PID control), then the process model history may indicate whether adaptive control is appropriate for the current operating conditions or, more generally, for the control loop itself. Conversely, the process model history for a non-adaptive control loop may also indicate that an adaptive control scheme may be beneficial) “and generate the stamping process model based on the mathematical association” ([0037] In some cases, the process models may be identified (e.g., generated) by a routine embedded in the process controller implementing the control routines. To this end, the controller may be triggered by process changes to store process control data to support the generation of the process model(s). Process changes or other events that act as triggers may include a set point change, a perturbation automatically injected in the controller output, or any other change to the open or closed control loop. In these and other ways, a process model identification routine may be continuously implemented by the controller (or other element(s) of the system) to capture the process control data throughout day-to-day operation. Furthermore, the process models may thus be identified automatically upon the detection of the process change (or other trigger event), with all of the calculations occurring in the background while the process remains on-line). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that defines a mathematical association between historical process parameters and historical process measurements to generate a process model that corresponds to that mathematical association as taught by Lim, with the use of a datastore for storing a plurality of historical process parameters and historical process measurements so that mathematical associations between the two can be used to generate a process model as taught by Mehta because such hardware is implied by Lim when Lim says that experimentally these measurements and desired controlled outputs are utilized to determine the process model, thus the datastore of Mehta could be used to provide the storage necessary to store the experimental results of Lim for generating the process model.  By combining these elements, it can be considered taking the known system that takes experimental results of process measurements and control parameters to define a mathematical relationship between them as a process model for generating the control parameters and improving it by incorporating the datastore that stores the experimental results in a known way to achieve predictable results.

In regards to Claim 19, Lim teaches the system for forming a stamped product using a stamping machine as incorporated by claim 10 above.
Lim further teaches “The stamping system of Claim 10, wherein the process control system includes: a machine controller configured to control the industrial stamping machine based on the control parameters” (Fig. 3 shows machine controller accepting values from process controller that has feedback from process model) “and a stamping analytics system including a stamping model controller... and wherein the stamping analytics system is configured to define a mathematical association between the plurality of historical parameters and the historical control parameters and generate the stamping process model based on the mathematical association”([page 5572 col 1] A process model mathematically describes the relationship between the binder (or blank holder) force and the punch force, assuming that the punch force generation is a function of the blank holder force; see, for example, where such a model was developed for a single-input single-output (SISO) process and without explicit consideration of the material draw-in during forming [15]... First, the structures of the process models are shown in Eq. (1) and (2) respectively; one provides the relationship between the actual blank holder force (Fb,act) as an input and the actual punch force (Fp,act) as an output, the other provides the whole system structure (Gtotal) which has the relationship between the reference blank holder force (Fb,act) as an input and the filtered punch force (Fp,fil) as an output.... where Gm and Gf represent machine control model (i.e., hydraulic actuator dynamics) and low-pass filter model respectively in experiments. The parameters of these models are obtained from experimental data using the least-squares system identification technique. Furthermore, these models are validated by generating punch force outputs from desired binder force inputs, and comparing them with the directly measured desired punch force outputs).
Lim fails to teach “... and a datastore, wherein the datastore stores a plurality of historical parameters and a plurality of historical control parameters for the plurality of historical parameters...”. 
Mehta teaches “The stamping system of Claim 10, wherein the process control system includes:... and a datastore, wherein the datastore stores a plurality of historical parameters and a plurality of historical control parameters for the plurality of historical parameters” ([0040] Referring now to FIG. 1, a process control system 10 includes a process controller 11 connected to a data historian 12 and to one or more host workstations or computers 13 (which may be any type of personal computers, workstations, etc.), each having a display screen 14. The controller 11 is also connected to field devices 15-22 via input/output (I/O) cards 26 and 28. The data historian 12 may be any desired type of data collection unit having any desired type of memory and any desired or known software, hardware or firmware for storing data. The data historian 12 may be separate from (as illustrated in FIG. 1) or a part of one of the workstations 13; [0046] In accordance with some embodiments of the disclosed technique, parameter values and other operating condition data are passed from the control modules 50, 52 and 54 to a data collection function 58 of a model identification routine or module 60. Generally speaking, the parameter values and other operating condition data are made available (or otherwise communicated) during execution of the control modules 50, 52 and 54 and function blocks thereof. Because such execution is rather continuous during the scheduled process control activities, the communication of the parameter values and other operating condition data may also be continuous. [0061] With reference now to FIG. 3, a user of one of the workstations 13 may initiate the creation of a process model by selecting real-time or historical data provided via a tuning or other application 70 implemented on the workstation 13. Such user-initiated process model creation may be in addition to the processing described in connection with FIG. 2. In fact, in the exemplary embodiment shown in FIG. 3, the controller 11 to which the model created by the tuning application 70 is passed also includes the model identification routine 60 and its constituent parts, i.e., the data collection function 58, the model calculation routine 66, etc) “and a stamping analytics system including a stamping model controller and a datastore, wherein the datastore stores a plurality of historical parameters and a plurality of historical control parameters for the plurality of historical parameters, and wherein the stamping analytics system is configured to define a mathematical association between the plurality of historical parameters and the historical control parameters” ([0036] Where the control loop is implementing an adaptive control scheme (e.g., an adaptive PID control), then the process model history may indicate whether adaptive control is appropriate for the current operating conditions or, more generally, for the control loop itself. Conversely, the process model history for a non-adaptive control loop may also indicate that an adaptive control scheme may be beneficial) “and generate the stamping process model based on the mathematical association” ([0037] In some cases, the process models may be identified (e.g., generated) by a routine embedded in the process controller implementing the control routines. To this end, the controller may be triggered by process changes to store process control data to support the generation of the process model(s). Process changes or other events that act as triggers may include a set point change, a perturbation automatically injected in the controller output, or any other change to the open or closed control loop. In these and other ways, a process model identification routine may be continuously implemented by the controller (or other element(s) of the system) to capture the process control data throughout day-to-day operation. Furthermore, the process models may thus be identified automatically upon the detection of the process change (or other trigger event), with all of the calculations occurring in the background while the process remains on-line). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that defines a mathematical association between historical process parameters and historical process measurements to generate a process model that corresponds to that mathematical association so that a machine controller can be controlled according to the process model as taught by Lim, with the use of a datastore for storing a plurality of historical process parameters and historical process measurements so that mathematical associations between the two can be used to generate a process model as taught by Mehta because such hardware is implied by Lim when Lim says that experimentally these measurements and desired controlled outputs are utilized to determine the process model, thus the datastore of Mehta could be used to provide the storage necessary to store the experimental results of Lim for generating the process model.  By combining these elements, it can be considered taking the known system that takes experimental results of process measurements and control parameters to define a mathematical relationship between them as a process model for generating the control parameters and improving it by incorporating the datastore that stores the experimental results in a known way to achieve predictable results.

In regards to Claim 20, Lim and Mehta teach the system for forming a stamped product using a stamping machine as incorporated by claim 19 above.
Lim further teaches “The stamping system of Claim 19, wherein the machine controller stores the stamping process model to determine the control parameters of the industrial stamping machine” (Fig. 4 shows process model and machine controller output (PI control system loop) as integrated into same block, thus stored in same memory).  In addition, Mehta teaches (Fig. 2 and [0042] The controller 11 includes a processor 23 that implements or oversees one or more process control routines (stored in a memory 24), which may include control loops, stored therein or otherwise associated therewith and communicates with the devices 15-22, the host computers 13 and the data historian 12 to control a process in any desired manner. It should be noted that any control routines or modules described herein may have parts thereof implemented or executed by different controllers or other devices if so desired. Likewise, the control routines or modules described herein to be implemented within the process control system 10 may take any form, including software, firmware, hardware, etc.; [0043] the controller 11 implements a control strategy using what are commonly referred to as function blocks, wherein each function block is an object or other part (e.g., a subroutine) of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process control system 10. Function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function which controls the operation of some device, such as a valve, to perform some physical function within the process control system 10.).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1 and 10 above, and further in view of Kirkman (US 20080308252, hereinafter Kirkman).

In regards to Claim 6, Lim teaches the method of forming a stamped product using a stamping machine as incorporated by claim 1 above.
Lim fails to teach “The method of Claim 1 further comprises displaying a digital stamping process dashboard, wherein the digital stamping process dashboard is a digital representation of the stamping process and provides at least one of the plurality of parameters as the plurality of parameters are being measured”.
Kirkman teaches “The method of Claim 1 further comprises displaying a digital stamping process dashboard, wherein the digital stamping process dashboard is a digital representation of the stamping process and provides at least one of the plurality of parameters as the plurality of parameters are being measured” (Fig. 9 and [0104] The screen 250 comprises multiple data fields in which information related to the die casting operation for a selected cooling line is shown to the user. The data in the fields can be displayed in real time. A description indicative of the information shown in each data field is provided to the left of each data field, and the unit of measure, if any, for the information shown in each data field is provided to the right of each data field. It is understood that units of measure other than those shown herein may be used; [0107] Data field 264 ("Coolant Flow Rate") displays the actual coolant flow rate F for the selected cooling line as measured by the flow monitor of the control module 202).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the stamping machine system that uses a process model and measured values to define control parameters for the stamping machine as taught by Lim, with the addition of a user interface that allows a user to see feedback of the stamping process while it occurs as taught by Kirkman because by providing a user interface with real-time feedback it would offer the benefit of improved user experience by showing feedback during a stamping process so a user can visually see the status of the machine while the stamping occurs, thus offering insight into current stamping process status.  By combining these elements, it can be considered taking the known user interface that offers visualization of real-time feedback values of a stamping process, and incorporating it into the stamping machine that operates using process models that have control parameters generated based on measured values in a known way to achieve predictable results.

In regards to Claim 7, Lim and Kirkman teaches the method of forming a stamped product using a stamping machine with user interface as incorporated by claim 6 above.
Lim fails to teach “The method of Claim 6, wherein the digital stamping process dashboard further provides a multi-dimensional stamped model of the stamped component, a blank multi-dimensional model of the blank material, the control parameter for the industrial stamping machine, or a combination thereof”.
Kirkman teaches “The method of Claim 6, wherein the digital stamping process dashboard further provides a multi-dimensional stamped model of the stamped component, a blank multi-dimensional model of the blank material, the control parameter for the industrial stamping machine, or a combination thereof” (Fig. 9 and [0045] The monitoring and control method 10 begins with a step 12 of acquiring data related to the die casting design and process. The data can be acquired through any suitable means, such as by user entry or by downloading the data from a database. The data is acquired for each cooling line of the die and includes, but is not limited to, the target heat removal rate Q.sub.0, the target coolant flow rate F.sub.0, the target die surface temperature T.sub.D0, the target cooling line surface temperature T.sub.CL0 the type of cooling line (i.e. the size or diameter of the cooling line), the target amount of heat removed per shot H.sub.0, the number of shots per hour S (i.e. the shot rate), the number of shots until the coolant is turned on, the cooling constant k of the die material, the distance W between the cooling line surface and the die surface, the density D of the coolant, and the cooling line length L. [0046] These values can be determined by the user using any suitable calculations or methods;[0105] Data field 260 ("Cooling Channel Number") displays the number of the selected cooling line for which information is beings shown on the screen 250. Data field 260 may also shown the heat flow zone of the cooling line; [0111] Data field 272 ("# Shots Until Coolant On") displays the number of shots required until coolant begins to flow through the selected cooling line).

In regards to Claim 15, Lim teaches the system for forming a stamped product using a stamping machine as incorporated by claim 10 above.
Lim fails to teach “The stamping system of Claim 10, wherein the process control system includes a monitor device operable to display a digital stamping process dashboard; wherein the digital stamping process dashboard is a digital representation of the stamping process and provides at least one of the plurality of parameters as the plurality of parameters are being measured”.
Kirkman teaches “The stamping system of Claim 10, wherein the process control system includes a monitor device operable to display a digital stamping process dashboard; wherein the digital stamping process dashboard is a digital representation of the stamping process and provides at least one of the plurality of parameters as the plurality of parameters are being measured” (Fig. 9 and [0104] The screen 250 comprises multiple data fields in which information related to the die casting operation for a selected cooling line is shown to the user. The data in the fields can be displayed in real time. A description indicative of the information shown in each data field is provided to the left of each data field, and the unit of measure, if any, for the information shown in each data field is provided to the right of each data field. It is understood that units of measure other than those shown herein may be used; [0107] Data field 264 ("Coolant Flow Rate") displays the actual coolant flow rate F for the selected cooling line as measured by the flow monitor of the control module 202).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the stamping machine system that uses a process model and measured values to define control parameters for the stamping machine as taught by Lim, with the addition of a user interface that allows a user to see feedback of the stamping process while it occurs as taught by Kirkman because by providing a user interface with real-time feedback it would offer the benefit of improved user experience by showing feedback during a stamping process so a user can visually see the status of the machine while the stamping occurs, thus offering insight into current stamping process status.  By combining these elements, it can be considered taking the known user interface that offers visualization of real-time feedback values of a stamping process, and incorporating it into the stamping machine that operates using process models that have control parameters generated based on measured values in a known way to achieve predictable results.

In regards to Claim 16, Lim and Kirkman teaches the method of forming a stamped product using a stamping machine with user interface as incorporated by claim 15 above.
Lim fails to teach “The stamping system of Claim 15, wherein the digital stamping process dashboard further provides a multi-dimensional stamped model of the stamped component, a multi-dimensional blank model of the blank material, the control parameter for the industrial stamping machine, or a combination thereof.”.
Kirkman teaches “The stamping system of Claim 15, wherein the digital stamping process dashboard further provides a multi-dimensional stamped model of the stamped component, a multi-dimensional blank model of the blank material, the control parameter for the industrial stamping machine, or a combination thereof” (Fig. 9 and [0045] The monitoring and control method 10 begins with a step 12 of acquiring data related to the die casting design and process. The data can be acquired through any suitable means, such as by user entry or by downloading the data from a database. The data is acquired for each cooling line of the die and includes, but is not limited to, the target heat removal rate Q.sub.0, the target coolant flow rate F.sub.0, the target die surface temperature T.sub.D0, the target cooling line surface temperature T.sub.CL0 the type of cooling line (i.e. the size or diameter of the cooling line), the target amount of heat removed per shot H.sub.0, the number of shots per hour S (i.e. the shot rate), the number of shots until the coolant is turned on, the cooling constant k of the die material, the distance W between the cooling line surface and the die surface, the density D of the coolant, and the cooling line length L. [0046] These values can be determined by the user using any suitable calculations or methods;[0105] Data field 260 ("Cooling Channel Number") displays the number of the selected cooling line for which information is beings shown on the screen 250. Data field 260 may also shown the heat flow zone of the cooling line; [0111] Data field 272 ("# Shots Until Coolant On") displays the number of shots required until coolant begins to flow through the selected cooling line).

Claims 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claims 1 and 10 above, and further in view of Rababaah (“Automatic Visual Inspection System for Stamped Sheet Metals (AVIS3M)”, hereinafter Rababaah).

In regards to Claim 9, Lim teaches the method of forming a stamped product using a stamping machine as incorporated by claim 1 above.
Lim further teaches “...classifying the stamped component as being defective when the post stamping characteristic is exceeds a tolerance provided for the post stamping characteristic; and classifying the stamped component as being complete when the post stamping characteristic is within the tolerance provided for the post stamping characteristic” (Fig. 9 shows that tearing and wrinkling without the process control improvements of Lim, and thus defective, and the complete/acceptable/passing component with the process control improvements of Lim).
Lim fails to teach “The method of Claim 1 further comprising: measuring a post stamping characteristic of the stamped component; classifying the stamped component as being defective when the post stamping characteristic is exceeds a tolerance provided for the post stamping characteristic; and classifying the stamped component as being complete when the post stamping characteristic is within the tolerance provided for the post stamping characteristic”.
Rababaah teaches “The method of Claim 1 further comprising: measuring a post stamping characteristic of the stamped component;” ([page 662 col 2] As can be observed in Figure 1, the proposed approach is depicted as the conceptual architecture of the system. The main components of this architecture are: image acquisition, image preprocessing, color segmentation, CCA labeling, region analysis/edge, feature extraction, defect detection and classification and finally the last stage involving and acceptance or rejection final decision process....Image Acquisition: typically, an industrial typically, an industrial standard image acquisition system is need to acquire images in real-time and feed them to the AVISM system. In this paper, we used simulated stamped work pieces super-imposed on real images of different steel types. Examples of these simulated workspaces are shown in Figure 2) “classifying the stamped component as being defective when the post stamping characteristic is exceeds a tolerance provided for the post stamping characteristic;” ([page 664 col 2] after the defects are detected and quantified deferent decision making methods can be used such as: weighted average, majority voting, fuzzy logic, rule-base, etc. we used weighted average with a min-quality acceptance level (QAL) for a work-piece to decide whether a work-piece passes or does not. This quality acceptance level is adaptive to the application of interest, we used a 90% QAL. A test of sixty samples is shown in Figure 7. As can be observed, the red line is the QAL set at 90%.) “and classifying the stamped component as being complete when the post stamping characteristic is within the tolerance provided for the post stamping characteristic.” ([page 664 col 2] after the defects are detected and quantified deferent decision making methods can be used such as: weighted average, majority voting, fuzzy logic, rule-base, etc. we used weighted average with a min-quality acceptance level (QAL) for a work-piece to decide whether a work-piece passes or does not. This quality acceptance level is adaptive to the application of interest, we used a 90% QAL. A test of sixty samples is shown in Figure 7. As can be observed, the red line is the QAL set at 90%).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of creating a process control model for determining control parameters of a stamping machine based on measured values as taught by Lim with the use of a camera that images a completed stamped product and categorizes it as defective or within tolerance as taught by Rababaah because doing so would automate the process noted by Lim that shows good products being produced with their method and defective products made with other methods.  Furthermore, by automatically imaging and classifying a stamped product as good or bad quality, it would offer the improvement of being able to automatically determine when good or bad products are made without the use of human observation, thus offering savings in time and costs.  By combining these elements, it can be considered taking the known methods of providing a camera to image and classify a stamped product as defective or not based on a tolerance, and implementing these methods into the stamping machine that utilizes process models that create control parameters based on measured feedbacks in a known way to achieve predictable results.

In regards to Claim 13, Lim teaches the system for forming a stamped product using a stamping machine as incorporated by claim 10 above.
Lim further teaches “...determine whether the stamped component has a defect based on the post stamping characteristic” (Fig. 9 shows that tearing and wrinkling without the process control improvements of Lim, and thus defective, and the complete/acceptable/passing component with the process control improvements of Lim).
Lim fails to teach “The stamping system of Claim 10, wherein the plurality of sensors includes a multi-dimensional digital camera configured to measure a post stamping characteristic of the stamped component, wherein the process control system is configured to determine whether the stamped component has a defect based on the post stamping characteristic”.
Rababaah teaches “The stamping system of Claim 10, wherein the plurality of sensors includes a multi-dimensional digital camera configured to measure a post stamping characteristic of the stamped component;” ([page 662 col 2] As can be observed in Figure 1, the proposed approach is depicted as the conceptual architecture of the system. The main components of this architecture are: image acquisition, image preprocessing, color segmentation, CCA labeling, region analysis/edge, feature extraction, defect detection and classification and finally the last stage involving and acceptance or rejection final decision process....Image Acquisition: typically, an industrial typically, an industrial standard image acquisition system is need to acquire images in real-time and feed them to the AVISM system. In this paper, we used simulated stamped work pieces super-imposed on real images of different steel types. Examples of these simulated workspaces are shown in Figure 2) “wherein the process control system is configured to determine whether the stamped component has a defect based on the post stamping characteristic.” ([page 664 col 2] after the defects are detected and quantified deferent decision making methods can be used such as: weighted average, majority voting, fuzzy logic, rule-base, etc. we used weighted average with a min-quality acceptance level (QAL) for a work-piece to decide whether a work-piece passes or does not. This quality acceptance level is adaptive to the application of interest, we used a 90% QAL. A test of sixty samples is shown in Figure 7. As can be observed, the red line is the QAL set at 90%.) 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of creating a process control model for determining control parameters of a stamping machine based on measured values as taught by Lim with the use of a camera that images a completed stamped product and categorizes it as defective or within tolerance as taught by Rababaah because doing so would automate the process noted by Lim that shows good products being produced with their method and defective products made with other methods.  Furthermore, by automatically imaging and classifying a stamped product as good or bad quality, it would offer the improvement of being able to automatically determine when good or bad products are made without the use of human observation, thus offering savings in time and costs.  By combining these elements, it can be considered taking the known methods of providing a camera to image and classify a stamped product as defective or not based on a tolerance, and implementing these methods into the stamping machine that utilizes process models that create control parameters based on measured feedbacks in a known way to achieve predictable results.

In regards to Claim 18, Lim teaches the system for forming a stamped product using a stamping machine as incorporated by claim 10 above.
Lim further teaches “The stamping system of Claim 10, wherein the plurality of sensors includes a multi-dimensional digital camera, a dimension measurement device to detect dimensions of the blank material, a material strength measurement device to measures tensile and yield strength of the blank material, a lubrication application measurement device to measure amount of lubrication applied to the blank material, a die sensor, or a combination thereof.” (Fig. 2 and 3 show die with force sensors for measuring force between die and sheet; [page 5571 col 1] The controller corrects blank holder force trajectories obtained from die try-out as process variations occur (e.g., changes in material properties and thickness from batch to batch and lubrication changes)... Then, process control is used to make the measured punch forces track these reference punch force trajectories under different lubrication and material property conditions. Thus, process control improves consistency in geometric dimensions and part quality, despite variations in lubrication and material property).
Lim fails to teach “The stamping system of Claim 10, wherein the plurality of sensors includes a multi-dimensional digital camera...a material strength measurement device to measures tensile and yield strength of the blank material...”.
Rababaah teaches “The stamping system of Claim 10, wherein the plurality of sensors includes a multi-dimensional digital camera...” (Fig. 1 and [page 663 col 1] the proposed approach is depicted as the conceptual architecture of the system. The main components of this architecture are: image acquisition, image preprocessing, color segmentation, CCA labeling, region analysis/edge, feature extraction, defect detection and classification and finally the last stage involving and acceptance or rejection final decision process... Image Acquisition: typically, an industrial typically, an industrial standard image acquisition system is need to acquire images in real-time and feed them to the AVISM system).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the stamping system that takes in lubrication and blank dimensions and die strain sensors and uses this information to create a process model for generating control parameters for the stamping system with the use of a camera that is capable of analyzing a stamped product as taught by Rababaah because it would gain the benefit of being able to automatically determine the dimensional standards of the blank using the camera to image the blank before and after it is processed to give classification of the blank being of suitable quality in the same way the stamped product is classified to be of suitable quality.  By combining these elements, it can be considered taking the known camera system of Rababaah and implementing it into the known stamping machine with process control system that operates off a process control model built using sensor data in a known way to achieve predictable results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bergman et al. (US 20070193012) – teaches a stamping machine with machine vision systems that alter processing parameters based on images taken 
Zwickl et al. (US 20120283861) – teaches a stamping process by which measured parameters are considered to adjust process parameters based on simulation results
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116